 1   Michael R. Mordaunt, Esq., Bar No. 66911
     Lori A. Reihl, Esq., Bar No. 246395
 2   RIGGIO MORDAUNT & KELLY
     2509 West March Lane, Suite 200
 3   Stockton, CA 95207
     Telephone: (209) 473-8732
 4
     Attorneys for Defendants
 5   TARGET CORPORATION

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
      VANESSA VAZQUEZ and SAMUEL                       Case No. 2:17-cv-01106-JAM-AC
11    VAZQUEZ
                                                       STIPULATION FOR EXTENSION OF
12                    Plaintiff(s),                    DEADLINES AND ORDER

13    vs.

14    TARGET CORPORATION,
      MATTHEW WATSON and DOES 1
15    through 10, inclusive,

16                    Defendant(s).

17

18          In this action plaintiff Vanessa Vazquez, alleges ongoing complaints and continuing

19   treatment for back pain that she contends is related to the slip and fall incident at issue in this

20   action. Plaintiff previously received a left sacroiliac joint injection in November 2018, which

21 initially provided relief. However, she just recently returned in July 2019 reporting a return of her

22 back pain. Since this visit was just recently completed, records are still being obtained. According

23 to plaintiff, since she responded so well to injections for her left low back, her treating physician

24 has recommended the same treatment for her right side. That injection was just recently completed.

25          The outcome of this additional injection will not be known for several months until it can be
26   evaluated whether any relief persists or whether her pain complaints return. Based on this recent
27   treatment, the parties stipulate and agree that an extension of the current discovery deadlines is
28   warranted. With the current deadlines, the parties have insufficient time to obtain complete
                                                   1
     STIPULATION FOR EXTENSION OF DEADLINES AND [PROPOSED] ORDER
 1   medical records on this scheduled treatment, evaluate the outcome of the recent injection, and

 2 complete meaningful expert disclosures and discovery.

 3          THEREFORE, it is hereby stipulated and agreed that the court’s Scheduling Order relative

 4 to this matter shall be modified as follows:

 5          1. The deadline for expert witness disclosures under Fed. R. Civ. P. 26(a)(2) shall be

 6              extended from August 16, 2019 to June 5, 2020.

 7          2. The deadline for supplemental disclosure and disclosure of any rebuttal experts under

 8              Fed. R. Civ. P. 26(a)(2)(c) shall be extended from September 17, 2019 to July 3, 2020.

 9          3. The deadline to complete all discovery shall be extended from October 11, 2019 to

10              August 21, 2020.

11          4. The deadline for all dispositive motions shall be extended from November 8, 2019 to

12              June 5, 2020. The hearing on such motions shall be July 17, 2020 at 1:30pm.

13          5. The final pre-trial conference shall be continued from January 31, 2020 at 11:00am to

14              August 28, 2020 at 11:00am. The joint pre-trial statement is now due August 21, 2020.

15          6. The jury trial in this matter shall be re-set from March 9, 2020 at 9:00am to October 5,

16              2020 at 9:00am.

17

18 Dated: 10/2/19                                     DRYER BABICH BUCCOLA WOOD
                                                      CAMPORA
19

20                                                    By: /s/ Christopher Wood, Esq.
                                                            Christopher Wood, Esq.
21                                                          Larry Phan, Esq.
                                                            Attorneys for Plaintiffs
22                                                          VANESSA VAZQUEZ and SAMUEL
                                                            VAZQUEZ
23

24   Dated: 10/1/19                                    RIGGIO MORDAUNT & KELLY

25

26                                                     By: /s/ Lori A. Reihl, Esq.
                                                           Michael R. Mordaunt, Esq.
27                                                         Lori A. Reihl, Esq.
                                                           Attorneys for Defendant
28                                                         TARGET CORPORATION

                                                  2
     STIPULATION FOR EXTENSION OF DEADLINES AND [PROPOSED] ORDER
                                    ORDER (AS MODIFIED BY THE COURT)
 1

 2          Good cause having been shown,

 3          IT IS HEREBY ORDERED that the parties to this matter that the court’s Scheduling Order

 4   relative to this matter is modified as follows:

 5          1. The deadline for expert witness disclosures under Fed. R. Civ. P. 26(a)(2) shall be

 6               June 5, 2020.

 7          2. The deadline for supplemental disclosure and disclosure of any rebuttal experts under

 8              Fed. R. Civ. P. 26(a)(2)(c) shall be July 3, 2020.

 9          3. The deadline to complete all discovery shall be August 21, 2020.

10          4. The deadline for all dispositive motions shall be September 29, 2020. The hearing on

11              such motions shall be October 27, 2020 at 1:30pm.

12          5. The final pre-trial conference shall be December 11, 2020 at 11:00am. The joint pre-

13              trial statement is now due December 4, 2020.

14          6. The jury trial in this matter shall be January 11, 2021 at 9:00am.

15

16 DATED:        October 8, 2019              /s/ John A. Mendez__________________
17                                            United States District Court Judge

18

19

20

21

22

23

24

25

26

27

28

                                                  3
     STIPULATION FOR EXTENSION OF DEADLINES AND [PROPOSED] ORDER
